Appellant was convicted of murder in the second degree, and his punishment assessed at confinement in the penitentiary for a term of fifty years; hence this appeal.
It appears from the record that deceased, Joe Gwinn, and another white man were together in the city of Dallas on the night of the homicide. They met appellant Murray Cecil and Berry Blankenship, two negroes. The parties drank together a number of times, and all of them seemed to be more or less under the influence of liquor. During the time, Berry Blankenship gave deceased $3 to keep for him, in order to buy his wife a pair of shoes. Subsequently it seems that a return of this money was desired, and appellant insisted on the deceased giving it up, and the difficulty occurred in regard to this matter. The homicide occurred on the street at night; deceased being stabbed with a knife. The testimony of the State tended to show that Murray Cecil alone did the stabbing. Defendant's theory was that Berry Blankenship did the stabbing, and he introduced some testimony tending to show this. This is a sufficient statement of the facts to present the errors assigned. *Page 453 
In the first bill of exceptions, appellant excepts to the testimony of a number of witnesses. We think the testimony of Brooks to the effect that "I know Mr. Joe Gwinn, and used to work for him," was admissible; at least, it could not have injured appellant. The testimony of Stampley, to the effect that, a short time after the killing, he heard Brooks say that it was done by a man by the name of Murray, is objected to. This testimony, as explained by the court, was admissible, inasmuch as appellant showed that Brooks said after the killing that he did not know who it was that did it; and this testimony was in rebuttal and corroboration of Brooks' evidence. We also think it was permissible to show by the witness Hearst that the man he saw run by the corner of Pearl and Elm streets near the place of the homicide was not Berry Blankenship, it being shown by other testimony that the person who stabbed deceased ran by there; and it being claimed by appellant that Berry Blankenship did the killing, it was legitimate to show that this person was not Blankenship, because the guilt or innocence of Blankenship was a legitimate issue, and it was competent for the State to introduce any legal testimony showing that Berry Blankenship was not the party who killed deceased. We also think it was competent for the State to show the movements of Berry Blankenship during that night, the next day, and subsequent to the homicide. But it was not competent for the State to introduce in evidence some act or conduct of some third party, indicating to the jury his opinion as to the guilt or innocence of Berry Blankenship. And so it was not competent to prove, as was done by Henry Jacoby, that he did not arrest Berry Blankenship for said offense the next day or the day thereafter. This was an indirect method of getting before the jury the opinion of said officer as to the guilt or innocence of said Blankenship.
Nor was it competent for the State to introduce in evidence the motion to dismiss the case against Blankenship by the county attorney. This motion states that the case was dismissed because the State admitted the evidence insufficient to support a conviction. The court intimates that this testimony was admissible, because the defendant claimed all along that Berry Blankenship's case was dismissed because of a contract with the State. If such a claim was made by any testimony, the court should have so stated; and, in that event, it might have become proper to show that there was no contract by which Berry Blankenship was to turn State's evidence; but certainly it was not competent to show, in the attitude in which this case was presented, that the cause against Blankenship was dismissed because, in the opinion of the State, the evidence against him was insufficient. This was an indirect method of getting before the jury the opinion of the State, through its prosecuting attorney, with the indorsement of the court, as to the innocence of Blankenship, and was very hurtful to appellant.
We further believe that evidence introduced by the State of the original indictment, or the substance thereof, by Herman Mueller, which it seems had been dismissed, was not competent. This was an indirect *Page 454 
method of getting before the jury the opinion of the grand jury, shortly after the homicide, to the effect that they believed appellant was guilty. The court explains this bill by stating that defendant was contending that Blankenship alone was guilty, and that the record so proved, and the above indictment was admitted to show the facts. Of course, it was competent for defendant to contend and prove, if he could, that Blankenship alone was guilty of the charge, but it was not legitimate rebuttal testimony for the State to show what the grand jury thought or did in that regard.
We hold that it was proper for the defendant to show, as he attempted to do, that on the examining trial Brooks stated that he did not know who did the killing, and this regardless of whether or not such statement was contained in the examining trial evidence.
We do not believe it was competent for the defendant to show, in connection with the testimony of the witness Brantley, what Williams said to him, at the time he pointed out Berry Blankenship, on the night of the homicide.
The court should have charged, on the testimony elicited by appellant on his contention, to the effect that if the jury believed the parties engaged in a difficulty, and both appellant and Blankenship made an assault on deceased, but that Blankenship did the stabbing, without any previous conspiracy on their part, and without any knowledge at the time on the part of appellant that Blankenship was so stabbing deceased, and that the intention and purpose of the appellant at the time was simply an assault without any intent to kill, then they could not find him guilty of murder.
And the jury should have also been instructed that if Berry Blankenship killed deceased, without any assault being made by appellant or any aid or assistance rendered by appellant at the time, they should acquit appellant.
For the errors discussed, the judgment is reversed and the cause remanded.
Reversed and remanded.